Order entered July 31, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00122-CV

            ADDISON URBAN DEVELOPMENT PARTNERS, LLC, Appellant

                                             V.

                 ALAN RITCHEY MATERIALS COMPANY, LC, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-03902-C

                                         ORDER
         We GRANT appellee’s July 15, 2013 unopposed motion for leave to file a sur-reply

brief. We ORDER the sur-reply brief attached to appellee’s motion filed as of the date of this

order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE